Citation Nr: 0510711	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD


Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1946 to April 
1947.  He died in January 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appellant appears to be the veteran's widow, however the 
Board notes that a May 1991 VA administrative decision held 
that the veteran was not entitled to additional compensation 
for the appellant as his dependent legal spouse.  This matter 
is hereby referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The veteran's January 1993 death certificate indicated that 
the veteran's immediate cause of death was cardio-respiratory 
arrest, the underlying causes were peptic ulcer and diabetes, 
and other significant conditions contributing to death were 
urinary tract infection and osteoarthritis.  The Board notes 
that a copy of the veteran's death certificate issued in 
October 2003 and an October 2003 record from the Office of 
the Municipal Civil Registrar, listed gastroenteritis among 
the causes of death instead of osteoarthritis.  These 
apparently are typographical mistakes, and the Board 
interprets the veteran's death certificate to include 
osteoarthritis among the causes of death instead of 
gastroenteritis.

During the veteran's lifetime, service connection was 
established in effect for residuals of injury to right knee 
and residuals of fracture of left mandible.  Service medical 
records showed a diagnosis of post-traumatic arthritis of the 
right knee.  Various post-service medical records including 
private medical records dated from July to October 1972 and 
July 1983, revealed that the veteran's diagnoses included 
osteoarthritis of the right knee.  A July 2002 letter from a 
private doctor, reported that the veteran was treated since 
the early 1980s, and listed osteoarthritis of the knees among 
his disorders.  Under the circumstances, the Board believes a 
medical opinion is in order to establish whether the 
veteran's osteoarthritis was related to his service-connected 
right knee disorder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The RO should take action to have the 
veteran's claims file reviewed by an 
appropriate VA examiner to ascertain the 
nature and etiology of the veteran's 
osteoarthritis.  The examiner should 
offer an opinion as to whether the 
veteran's osteoarthritis, which 
significantly contributed to his death, 
was related to his service-connected 
right knee disability.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




